ORDER

PER CURIAM.
Defendants appeal the judgment for plaintiff in an action for breach of a criminal bail bond agreement following a bench trial. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).